Opinion issued June 19, 2008








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-08-00489-CV
____________

IN RE GEORGE JOHNSON, Relator



Original Proceedings on Petitions for Writ of Mandamus



MEMORANDUM OPINION	By petition for writ of injunction, relator, George Johnson, challenges the
Justice of the Peace Court's (1) denial of his motion to dismiss.  We have no general writ
power over a justice of the peace.  See Tex. Gov't Code Ann. § 22.221(b) (Vernon
2004); Easton v. Franks, 842 S.W.2d 772, 773-74 (Tex. App.--Houston [1st Dist.]
1992, no writ).
	We dismiss the petition for injunctive relief for want of jurisdiction.
PER CURIAM
Panel consists of Justices Taft, Nuchia, and Higley.
1.